I dissent in part only from the majority opinion.
The bank collected on a note due one year after date, with interest at the rate of eight per cent for 360 days as a year, and in addition thereto collected interest for five days additional at eight per cent. This was knowingly done.
In this state, under the existing statute, 365 days constitute a year. From that time the contract was tainted with usury.
The case of Planters' Bank v. Snodgrass, 4 How. 573, 5 Miss. 573, has no application to the facts of this case. The statute defining a year was not in existence. It is now; and the courts and the banks are controlled by it.
The case of Cox v. Timlake, 169 Miss. 568, 153 So. 794, dealt only with a fractional part of a year, and, therefore, is not controlling here as we are not dealing with a fraction of a year, but an entire year. *Page 767 
As to usury and its application to the case at bar subsequent to April 5, 1932, I am in accord with the majority opinion.